Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 October 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes Octor 10. 1781.
This will be presented to you by Mr Foster March Penny the son of one of my Friends in Boston. His Fathers Estate lies in the Island of Jamaica and He desires me to send this young Gentleman to London whence he is to embark for that Island. I take the Liberty of reccommending Mr Penny to your friendly notice while in Paris, and I request you to assist him with a Pass when he leaves it, he has been 2 years in this Country in order to learn the Language & some part of the Time he has been under my Direction here, during which he has conducted himself in a discreet prudent manner & thereby gained my Esteem.
I am as ever most dutifully & affectionately Yours.
Jona Williams J
 
Addressed: His Excellency Doctor Franklin / Passy
Notation: Jonathan Williams Oct 10. 1781
